            Case 1:18-cv-00760-BAM Document 121 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     MICHAEL SCOTT TAYLOR, LORI                        Case No. 1:18-cv-00760-BAM
 8   MELVILLE,
                                                       ORDER SETTING SETTLEMENT
 9                 Plaintiffs,                         CONFERENCE AND SETTLEMENT
                                                       INSTRUCTIONS
10         v.
     COUNTY OF CALAVERAS, et al.,                      Date:         March 26, 2021
11
                                                       Time:         9:30 AM
12                 Defendants.                         Courtroom:    Courtroom 9 (Via Zoom)
                                                       Judge:        Hon. Stanley A. Boone
13

14         Pursuant to the agreement of the parties, a settlement conference is SET for March 26,
15   2021, at 9:30 AM in Courtroom 9 before Magistrate Judge Stanley A. Boone by Zoom video
16   conference. Unless otherwise permitted in advance by the Court, the attorneys who will try
17   the case shall appear at the Settlement Conference by Zoom video with the parties and the
18   person or persons having full authority to negotiate and settle the case on any terms at the
19   conference.
20         Confidential Settlement Conference Statement: At least seven (7) court days prior to
21   the Settlement Conference, the parties shall submit a Confidential Settlement Conference
22   Statement directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov.
23   The statement should not be filed with the Clerk of the Court nor served on any other party,
24   although the parties may file a Notice of Lodging of Settlement Conference Statement. Each
25   statement shall be clearly marked “confidential” with the date and time of the Settlement
26   Conference indicated prominently thereon.
27         The Confidential Settlement Conference Statement shall include the following:
28


                                                   1
             Case 1:18-cv-00760-BAM Document 121 Filed 01/15/21 Page 2 of 2


 1                  A.      A brief statement of the facts of the case.

 2                  B.      A brief statement of the claims and defenses, i.e., statutory or other

 3                          grounds upon which the claims are founded; a forthright evaluation of the

 4                          parties’ likelihood of prevailing on the claims and defenses; and a

 5                          description of the major issues in dispute.

 6                  C.      A summary of the proceedings to date.

 7                  D.      An estimate of the cost and time to be expended for further discovery,

 8                          pretrial and trial.

 9                  E.      The relief sought.

10                  F.      The party’s position on settlement, including present demands and offers

11                          and a history of past settlement discussions, offers and demands.

12          The Court will vacate the settlement conference if the Court finds the settlement

13    conference will be neither productive nor meaningful to attempt to resolve all or part of this

14    case. As far in advance of the settlement conference as possible, a party shall inform the Court

15    and other parties that it believes the case is not in a settlement posture so the Court may vacate

16    or reset the settlement conference. Otherwise the parties shall proceed with the settlement

17    conference in good faith to attempt to resolve all or part of the case.

18
     IT IS SO ORDERED.
19
20      Dated:     January 15, 2021                            /s/ Barbara      A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                      2
